Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to Applicant’s communication filed on 12/10/2020 wherein:
Claims 3, 10, and 18 are canceled.
Claims 1-2, 4-9, 11-17 and 19-21 are currently pending.

Claim Rejections - 35 USC § 112 first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8, and 15 recite the limitations “indicia that payment was made in cash, via a government currency of money in the physical form of at least one of banknotes and coins” and “wherein the transmitting is via .
For these reason the claims are rejected for containing new matter not disclosed in the previously filled specification.

Claim Rejections - 35 USC § 101  
35 U.S.C. 101 reads as follows:

Claims 1-2, 4-9, 11-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-2, 4-9, 11-17 and 19-21, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, the claims are directed towards a method and a system. Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 5, and 14 are substantially similar and recite a judicial exception illustrated by:
	receiving for each of a plurality of transactions:
		a transaction time stamp;
		an identifier for a merchant;
		a member account…

		indicia that a payment for the transaction was made in cash…;
	retrieving,…, using the identifier for the merchant and the member account for the member of the loyalty program, respective merchant and member geographic locations;
	for each said transaction:
		determining using the respective merchant and member geographic locations, whether the merchant and the member have a geographical location in common;
		determining whether the transaction is being conducted within a predetermined time period using:
			the transaction time stamp;
			and the offer identifier;
	determining a travel time,…, whether the merchant and the member have a geographical location in common such that the determined travel time therebetween does not exceed a predetermined time limit;
for each said transaction for which: 
the transaction is conducted within the predetermined time period; and 
the merchant and the member have a geographical location in common:
retrieving, using the merchant identifier, a merchant donation business rule for the merchant to make a donation to an affinity entity having:

an affinity entity identifier;
deriving a donation to be made by the merchant to the affinity entity for the predetermined time period using the merchant donation business rule;
transmitting a message,…, wherein the message contains information pertaining to the donation that is to be made by the merchant to the affinity entity for the predetermined time period, and wherein with the transmission of the message is addressed to a logical address selected from the group consisting of:
a logical address of the merchant;
a logical address of the member;
a logical address of the affinity entity; and
a combination thereof; and 
within a predetermined audit time period for the predetermined time period:
receiving a plurality of donation receipts each including:
the respective merchant and affinity entity identifiers; and 
a currency amount; and 
for each said identifier for the merchant, deriving the sum of the currency amounts of the donation receipts for each said affinity entity identifier.
 As such, the abstract idea illustrated comprises functions and limitations associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis.
mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The claim limitations recited above are similar to commercial or legal interactions in that they are directed to marketing or sales activities or behaviors or business relations in that they are directed to functions associated with transmitting/receiving and analyzing data associated with donations based on a purchase made by a customer. 
	Additionally, the abstract idea illustrated above is similar to managing personal behavior or relationships or interactions between people (in the context of social activities and following rules or instructions) in that they are directed to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying/transmitting certain results of the collection and analysis.
Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying/transmitting certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a system-implemented 
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform 
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 2, 9, 16 merely further embellish the abstract idea as related to the determination of a difference between the amount of donations. The claims do not add anything beyond the abstract idea.
	Claims 4, 9, 11, 17, and 19 merely further embellishes the abstract idea as related to the logical address of the message transmission. The claim does not add anything beyond the abstract idea.
	Claims 5, 6, 12, 13 and 20-21 merely further embellish the abstract idea as related to the donation data and messages. The claims do not add anything beyond the abstract idea.
		The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-2, 4-9, 11-17 and 19-21 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIETZEN ET AL (US 2008/0281690) and in view of JOA ET AL (US 2011/0246279) further in view of TIETZEN ET AL (US 2011/0112897) and Lanter, JR. ET AL. (US 2008/0010113).  Herein after TIETZEN, JOA, TERRY and LANTER respectively. 
As for independent claim 1, TIETZEN discloses a method performed by a system {abstract, pars. 0016, 0039}, the method comprising a plurality of steps each being performed by the system executing software, wherein the steps include:
receiving, for each of a plurality of transaction:
a transaction time stamp;
an identifier for a merchant, a member account for a loyalty program for a member of the loyalty program, an identifier for an offer; and
indicia that payment for the transaction was made by the member of the loyalty program; {TIETZEN at least figures 1B, 2, 5, pars. 045, 050, 0053-0062, 0072-0075 disclose the transaction records, including transaction date and time, member name/account holder, offer identifier, merchant identifier and indicia that a payment was made (i.e. transaction amount)}. 
for each said transaction:
determining whether the transaction is being conducted within a predetermined time period using:
the transaction time stamp; and
the offer identifier {see TIETZEN at least figure 5, pars. 0053-0062, 0072-0075 discloses determine if the transaction is conducted within a predetermined time based on transaction stamp and offer identifier e.g. min transaction amount $100; transaction must be made between Jan 01, 2005-Mar 31, 2005; and based on merchant rule, the system check/determine the transactions that are being conducted within this time period using transaction time stamp and offer identifier};
for each said transaction for which:
the transaction is conducted within the predetermined time period; 
retrieving, using the merchant identifier, a merchant donation business rule for the merchant to make a donation to an affinity entity having: an affinity entity identifier {see TIETZEN at least figure 5, pars. 0053-0062, 0072-0075 discloses the merchant rules e.g. Merchant agrees to make donation based on transactions within the loyalty system as follow: e.g. Min. Transaction amount = $100, date of transaction, time of transaction, Terminal ID of retail system that captured the financial transactions, SKU number of item purchased, donation amount based on percentage of total transaction amount (e.g. 1%)};
deriving a donation to be made by the merchant to the affinity entity for the predetermined time period using the merchant donation business rule {see at least figures 5, 8, pars. 0054-0066, 0066, 0071,0072-0076} 
transmitting a message, , wherein the message contains information pertaining to the donation that is to be made by the merchant to the affinity entity for the predetermined time period, and wherein with the transmission of the message is addressed to a logical address selected from the group consisting of: a logical address of the merchant; a logical address of the member; a logical address of the affinity entity; 
and a combination thereof {see TIETZEN at least figures5-9, pars. 0066-0067, 0082-86 and claim 11 disclose transmit funds corresponding to the donations owed by merchants based on the donation rules to the charities} and
within a predetermined audit time period for the predetermined time period: receiving a plurality of donation receipts each including: the respective merchant and affinity entity identifiers; and a currency amount; and for each said identifier for the merchant, deriving the sum of the currency amounts of the donation receipts for each said affinity entity identifier {see TIETZEN at least figures 5-8, pars. 0082-0086}.
TIETZEN discloses claimed invention about the merchant agrees to make donation based on transactions within the loyalty system as indicated above.  TIETZEN further discloses {par. 0087} that enables a merchant to build more links with a community by making donations to local charities by operation of the present invention.  
However, TIETZEN does not explicitly disclose: 
indicia that payment was made in cash, via a government currency of money in the physical form of at least one of banknotes and coins, 
retrieving, from a persistent store, using the identifier for the merchant and the member account for the member of the loyalty program, respective merchant and member geographic locations;
for each transaction:
determining using the respective merchant and member geographic locations, whether the merchant and the member have a geographical location in common; 
determining a travel time, by way of a navigation algorithm, whether the merchant and the member have a geographical location in common such that the determined travel time therebetween does not exceed a predetermined time limit;  
for each said transaction for which: 
the merchant and the member have a geographical location in common:
retrieving using the merchant identifier, a merchant donation business rule for the merchant to make a donation to an affinity having a geographical location in common with that of the respective merchant and member geographic locations, and 
wherein the transmitting is via telecommunications hardware with wireless network operating according to the 802.11 family of standards.
In the similar method and system that the merchant provides rewards/donation to the charity based on the transaction of the users, JOA discloses retrieving, from a persistent store, using the identifier for the merchant and the member account for the member of the loyalty program, respective merchant and member geographic locations; for each transaction determining, at the processor, using the respective merchant and member geographic locations, whether the merchant and the member have a geographical location in common {see JOA at least pars. 036 (payment method), pars. 0063, 0121 and 0136 (check payment method) and figure 6A, pars. 0031, 0033-0034, 0053, 0085, 0096 e.g. a computing device then uses the transaction data stored in the database to identify any transactions that are associated with both a particular geographic area and a particular merchant or group or merchants.  As stated in block 620, in some embodiments, the identified transactions include transactions of a plurality of different customers.  For example, the community may be defined as customers of a particular merchant or group of merchants located in a particular geographic area.  The merchant or group of merchants may be a particular retailer, wholesaler, manufacturer, distributor, store, chain, franchise, conglomerate, and/or any other business entity or organization.  In some embodiments of a merchant-based community rewards program, the community is defined by one or more other factors in addition to a merchant or group of merchants.  The geographic area specification for the community may require that the transaction occur in the predefined geographic area, that the customer reside in the predefined geographic area, that the merchant facility at which the transaction was made resides in the predefined geographic area, and/or the like}; and
for each said transaction for which 
the merchant and the member have a geographical location in common:
retrieving using the merchant identifier, a merchant donation business rule for the merchant to make a donation to an affinity having a geographical location in common with that of the respective merchant and member geographic locations {see at least figure 6A, 9 pars 0039, 0096-0100 discloses retrieving a merchant donation business rule for the merchant to make a donation to an affinity having a geographical location in common with merchant and member geographic locations}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of TIETZEN about the merchant donate to charity based on member transactions to include the merchant donate to the local charity when determining that the merchant and the member have a geographical location in common as taught by JOA in order to help businesses/merchant connect to local communities to help businesses to attract customers generally {JOA par. 0003}.
In the similar method and system that the merchant provides rewards/donation to the charity based on the transaction of the users Terry discloses determining a travel time, by way of a navigation algorithm, whether the merchant and the member have a geographical location in common such that the determined travel time therebetween does not exceed a predetermined time limit {see at least par. 0091  The location of a member in relation to the location of the merchant store may also be a factor that is considered when determining a reasonable time lapse between the search and the transaction.  For example, if the store is identified by the marketing program as being a significant distance away form the location of the member, the maximum time lapse may be extended to recognize searching and transactions occurring at periods in time more distant than the maximum time lapse as having a likelihood of matching., par. 0093  For example, the search may be conducted while a user or member is already out shopping and has realized that they need another product or service.  Therefore, the use of certain portable communication devices to conduct a search may indicate a different level of purchase intent and may also indicate a different reasonable time lapse for a user or member to make a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of TIETZEN about the merchant donate to charity based on member transactions to include a determination of a travel time, by way of a navigation algorithm, whether the merchant and the member have a geographical location in common such that the determined travel time therebetween does not exceed a predetermined time limit since such improvement is just a combination of well-known prior art elements that yield to predictable results such as allowing the system to determine that a transaction was based on a search for a product as disclosed by Terry.
In a similar method and system that a merchant provides rewards/donation/benefits based on transactions, Lanter further teaches:
indicia that payment was made in cash, via a government currency of money in the physical form of at least one of banknotes and coins ( See the following paragraphs disclosing that a cash payment can be consider as one of the benefit rules in order to incentivize the customer to make the payments using a cash payment type of method. [0041] In some cases, the benefit rules may require the member to enter more than one transaction before returning a benefit, in which case historical information about transactions between the member and provider are input into the benefit algorithm for use in applying the benefit rule. Additionally, the benefit rule may vary depending on transaction information supplied to the benefit algorithm. For example, the benefit rules may return different benefits for transactions entered at different times, by different members, or at different locations. Such , and
 wherein the transmitting is via telecommunications hardware with wireless network operating according to the 802.11 family of standards ([0059] disclosing wireless communications.  “The local interface 405 can be, for example but not limited to, one or more buses or other wired or wireless connections, as is known in the art.”).

The Examiner notes that although the previous limitations are directed to new matter not disclosed on the originally filled specification, art has been applied in order to expedite prosecution.  
As for dep. claim 2, which discloses wherein the steps further comprises, after the predetermined audit time period for the predetermine time, for each said merchant identifier: for each said affinity entity to whom a donation was to be made by the merchant for the predetermined time period; determine a difference between: the sum currency amount of the donation receipts that were transmitted to the logical address of the merchant for the affinity entity; and the sum of the currency amounts of the donation receipts that were received for the affinity entity for the merchant for the predetermined time period {see TIETZEN at least figures 5-8, pars. 0076, 0080-0086}; transmitting the determined difference to a logical address selected from the group consisting of logical address of the merchant; logical address of the member; logical address of the affinity entity; and combination thereof { see TIETZEN at least figures5-9, pars. 0066-0067, 0082-0086 and claim 11 disclose transmit funds corresponding to the donations owed by merchants based on the donation rules to the charities}.
As for dep. claim 4, which discloses wherein the steps further comprises retrieving using at least one of the respective identifiers of the merchant, member, and affinity entity, a logical address selected from the group of logical address of the merchant, logical address of the affinity entity {see TIETZEN at least pars. 0066-67, 0082-0086}.
As for dep. claim 5, which discloses wherein receiving steps further comprises receiving member voluntary donation currency amount; and the transmitted message contains as the donation to be made by the merchant to the affinity entity for the predetermine time period the sum of the voluntary donation currency amount and derived said donation to be made by the merchant to the affinity entity for the predetermined time period {see TIETZEN at least pars. 0082-0086; JOA at least figures 10-12, pars. 0116-0120}.
As for dep. claim 6, which discloses wherein the receiving step further comprises receiving a currency amount for the transaction and the merchant donation business rule for making a donation is a function, at least in part of the receive currency amount {see TIETZEN at least figure 5, pars. 0072-0076}.
As for independent claim 7, which discloses a non transient computer readable medium comprising software executed by the system to perform the steps of the method as defend in claim 1 {see the rejected claim 1 above for the similar rejection of claim 7}.
As for independent claim 8, which discloses an incentive method for a plurality of merchants conducting transactions with account holders, the method comprising a plurality of steps each being performed by hardware executing software wherein the steps include the similar steps as the rejected independent claim 1 above, therefore it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above.
As for dep. claims 9, 11-13, which carry the similar steps as the rejected dep. claims 2, 4-6 above, therefore they are rejected for the same reason sets forth the rejected dep. claims 2, 4-6 as indicated above. 
As for independent claim 14 which discloses a non transient computer readable medium comprising software executed by the system to perform the steps of the method as defined in claim 8 {see the rejected claim 1 above for the similar rejection of claim 14}
As for independent claim 15 and claim 16, which discloses a computer hardware server in communication with a network comprising hardware executing software that is operable to perform the similar steps as the rejected independent claim 1 above, therefore it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above.
As for dep. claims 17 and 19-21, which carry the similar steps as the rejected dep. claims 2, 4-6 above, therefore they are rejected for the same reason sets forth the rejected dep. claims 2, 4-6 as indicated above. 



Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.
With respect to the 103 rejection, Applicant argues that “In contrast to the foregoing, the present application teaches payment for a transaction, where the payment for the transaction is neither a debit payment on an acquired account, nor a credit payment on an acquired account, nor an account holder’s check drawn on an account holder’s bank account from which the acquirer from the merchant to the transaction must acquire payment from the account holder’s bank account, but rather a cash payment for the transaction. As a cash payment, the payment for the transaction is not made from an acquired account. Amended independent Claims 1, 8, and 15, in regards to payment for a transaction, each recite that “payment for the transaction was made in cash, via a government currency of money in the physical form of at least one of banknotes and coins”. As such, the recited claim limitations of 
As indicated above, the feature “indicia that a pay meant for the transaction was made in cash…”, is considered non function descriptive material because the content of the transaction about the payment, the type of payment (i.e. cash), is not being used or altered to achieve the scope of the invention and thus is given little patentable weight. See MPEP 2111.05.  The system is requiring data about a transaction, which includes that a payment was made (i.e. cash), however the type of payment is not required neither use to accomplish the scope of the claim.  Noted that this feature is not used to determining the geographical location in common of the merchants and account holder, and also is not used to determine whether the transaction is being conducted within a predetermined time period as recited later or any other limitation.  This data is just data being received which is not further used in any step of the method.  However, in order to expedite prosecution, the examiner provided additional citation within LANTER.
Additional arguments related to the newly amended limitation are moot since it does not apply to the current art rejection necessitated by Applicant’s amendment.   
With respect to the 101 rejection, Applicant argues that “The claims, as presently amended, recite transmit a message pertaining to a donation, wherein the transmitting is via telecommunications hardware with a wireless network operating according to the 802.11 family of standards”  Applicant further argues that the claim recite a particular machine to accomplish the steps of the claim.  Examiner . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689